Citation Nr: 1023558	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982 and the record also indicates that the Veteran 
had a year and four months of additional active service prior 
to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2007, January 2008, and July 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Jackson, Mississippi.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period on appeal the Veteran's back 
disability has been manifested by a combined range of motion 
of the thoracolumbar spine to more than 235 degrees, 
thoracolumbar flexion of 80 degrees or greater, and no muscle 
spasm.

2.  The Veteran has full extension of the left knee, flexion 
to 115 degrees or more, and no instability of the left knee. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5235-
5243 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in September 
2006, September 2007, and January 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran was afforded VA examinations during the pendency 
of this appeal.  The Veteran's VA medical records and his 
Social Security Administration (SSA) records have been 
obtained.  In addition, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal and have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or 
the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that 
the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

II.  Lumbar Strain

The Veteran contends that the current evaluation for his back 
disability does not accurately reflect the severity of that 
condition.  The Veteran testified in March 2010 that he could 
not work anymore due to his back disability.  He reported 
severe back pain.  He also reported trouble lifting, bending, 
and sitting due to his low back disability.  He further 
stated that he had back spasms. 

The Veteran has had a 10 percent rating in effect for his 
back disability since December 1995.  He submitted his claim 
for an increased rating in September 2006.

On VA examination in October 2006 the Veteran had a normal 
gait.  He had 90 degrees of flexion, 30 degrees of extension, 
20 degrees each of left and right bending, and 45 degrees 
each of left and right rotation.  Active and passive ranges 
of motion were equal and did not decrease with repetitive 
testing.  Flexion and extension caused discomfort.  There was 
no evidence of spasm.  He had negative straight leg raise and 
no nerve stretch.  The assessment was chronic lumbar strain.  
The examiner noted that the Veteran had moderate pain with 
testing of the low back.  He stated that it was conceivable 
that pain could further limit function as described, 
particularly after repetitive use.  The examiner was unable 
to estimate the amount of any additional limitation of motion 
due to pain on repetitive use.

A June 2007 private medical examination report notes that the 
Veteran had 80 degrees of flexion, 20 degrees of extension, 
and 20 degrees of lateral flexion bilaterally.  The examiner 
noted positive straight leg raising.  The impression included 
low back pain with positive straight leg raising which may 
indicate some degenerative disk disease, with or without cord 
compression and radiculopathy.  The examiner opined that this 
would be a moderate severe limitation for the Veteran with 
respect to standing, squatting, bending stooping, crouching, 
pushing, pulling, lifting, reaching, and grasping, but that 
the Veteran needed to be further evaluated.

The Veteran submitted a November 2008 letter from a private 
physician, N.V.C., M.D.  This physician opined that the 
Veteran had severe degenerative disease of the lumbar 
vertebrae, with "reticulopathy" to the left leg.  

When examined by VA in August 2009 it was noted that the 
Veteran used a cane and a lumbar brace.  The Veteran reported 
that he had flare ups related to bending, standing, and 
walking for prolonged periods of time, and that he had the 
flare ups every single day.  It was noted that the Veteran 
had not been ordered to bed rest in the past 12 months.  
Examination revealed mild tenderness of the paraspinal 
muscles, but no muscular spasm.  The Veteran had 90 degrees 
of flexion, with pain between 30 and 90 degrees.  He had 30 
degrees of extension with pain from 15 to 30 degrees.  He had 
symmetric right and left lateral rotation of 30 degrees with 
pain between 10 and 30 degrees.  The Veteran also had 
symmetric right and left lateral flexion of 30 degrees with 
pain between 20 and 30 degrees.  There was no significant 
change in motion or pain with repetition of motion.  
The Veteran reported decreased sensation though his forefoot 
and midfoot, but this did not follow a specific peripheral 
nerve or dermatomal distribution.  Straight leg raising was 
negative.  X-rays were noted to be negative and MRI showed 
mild broad-based disk bulge of the L4-5 disk.  The impression 
was mild degenerative disk disease L4-5, without evidence of 
radiculitis or radiculopathy.  The examiner stated that it 
was possible that pain and function could worsen with certain 
repetitive activities, but he was unable to express this as 
any additional limitation of function.

The Veteran's service-connected back disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board notes that the June 2007 private medical 
examination report and the November 2008 private physician 
opinion seem to indicate low back disability of greater 
severity than shown on the October 2006 and August 2009 VA 
examination reports.  The Board finds that in this case the 
VA examination reports are more probative because both of the 
VA examination reports reveal a more thorough examination of 
the Veteran's spine.  Additionally, the August 2009 VA 
examination included an MRI of the spine and both of the VA 
examinations included x-rays.  It is clear from a review of 
the private examination report and private physician 
statement that x-rays and/or an MRI report were not reviewed.  
Consequently, the Board finds that the VA examination reports 
are more accurate and are of more probative value.  In 
particular, the Board notes that the x-rays of the lumbar 
spine verify that the Veteran does not have severe 
degenerative disease of the vertebrae, contrary to the 
November 2008 private physician statement.  Furthermore, the 
private records provide insufficient information for rating 
the Veteran's low back disability based on the rating 
criteria.  Therefore the Veteran will be rated based on the 
findings of the VA examination reports. 

In this case, both VA examination reports showed no muscle 
spasm, show that the combined range of motion of the 
Veteran's lumbar spine was more than 235 degrees, and show 
that the forward flexion was more than 85 degrees.  
Consequently, based on the range of motion testing the 
Veteran did not even meet the criteria for a 10 percent 
rating under Diagnostic Codes for rating the spine.  The 
Board finds that when applying the General Rating Formula to 
the Veteran's back disability, the most probative evidence is 
against the award of a rating in excess of 10 percent for any 
point during the appeal period.  Simply put, the most 
probative medical evidence has not shown a finding of 
limitation of forward flexion to 60 degrees or less, 
limitation of combined range of motion of the thoracolumbar 
spine to 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The Board acknowledges that the Veteran has reported his 
chronic low back pain, and thus recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 10 percent.  As noted above, repetition 
of motion at the examinations did not result in change in 
motion or the amount of pain and the VA examiners noted that 
while it was possible for there to be additional limitation 
of motion due to pain, they were unable provide any estimate 
of any additional loss of motion due to pain.

The Board notes that a higher rating of 20 percent may be 
assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
preceding 12 months.  As noted above, the Veteran denied any 
physician-prescribed bed rest during the previous year at his 
August 2009 VA examination.  Further, the VA examination 
reports note that the Veteran does not have radiculopathy.  
As such, a higher rating is not warranted on this basis.

The Veteran has not met the criteria for rating in excess of 
10 percent at any time for lumbar spine disability.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, an 
increased rating for a low back disability is not warranted.  

III.  Left Knee

As explained below, the Board finds that the Veteran's 
degenerative joint disease of the left knee does not meet the 
criteria for a rating in excess of 10 percent.

The Veteran had a noncompensable rating in effect for his 
left knee disability since October 1982.  His claim for an 
increased rating was received on September 4, 2007.  He was 
granted a 10 percent rating for his left knee disability by 
the January 2008 rating decision on appeal.  The 10 percent 
rating was awarded effective from September 4, 2007.  The 
Veteran contends that he is entitled to a rating in excess of 
10 percent for his left knee disability.  The Veteran 
testified in March 2010 that his left knee is unstable.  He 
also stated that it is painful all the time.

A June 2007 private medical examination report notes that the 
Veteran had left knee flexion to 120 degrees and that there 
was laxity of the left knee.  The examiner stated that the 
Veteran's left leg pain appeared to be arthritic and that it 
would cause moderate limitation to the Veteran with respect 
to standing, stooping, bending, squatting, kneeling, pushing, 
pulling, reaching, and grasping.

On VA examination in January 2008 the Veteran used a cane to 
ambulate and he stated that he could walk half a block 
without difficulty.  Range of motion of the left knee was 
from 0 to 115 degrees.  There was no change with repetition.  
There was pain with extremes of flexion.  The Veteran's left 
knee was stable to varus and valgus stress at 0 and 30 
degrees.  Lachman's, McMurray's, anterior drawer, and 
posterior drawer tests were all negative.  There was crepitus 
with range of motion and positive patella grind.  X-rays from 
October 2007 showed mild joint space narrowing of the medial 
compartment, and an MRI in October 2007 showed low-grade 
chondromalacia.  The assessment was mild patellofemoral 
arthritis of the left knee and degenerative joint disease of 
the medial compartment of the left knee.  The examiner stated 
that it was conceivable that pain could further limit 
function, particularly with repetition, but he was unable to 
express such in terms of any additional limitation of motion.

In the November 2008 letter, Dr. N.V.D. stated that the 
Veteran had severe chondromalacia of the left knee.

The Veteran reported using a cane and that he could walk less 
than 15 minutes on VA examination in August 2009. He said 
that he could walk less than 50 feet before he had to stop 
due to the pain.  The Veteran reported flare ups with his 
knee related to standing, walking, bending, and lying down.  
He stated that he had pain in his knee with normal standing, 
and walking activities.  Examination revealed extension to 
zero degrees and flexion to 135 degrees.  He reported pain on 
extension from 0 to 10 degrees and pain on flexion between 45 
to 135 degrees.  There was no significant change in motion or 
pain with repetition of motion.  The left knee was stable to 
varus and valgus stress.  Lachman's, posterior drawer, and 
McMurray's tests were all negative.  X-rays revealed mildly 
decreased joint space over the medial compartment of the left 
knee.  The impression included mild degenerative joint 
disease of the left knee.  The examiner stated that it was 
possible that pain and function could worsen with certain 
repetitive activities, but he was unable to express this as 
any additional limitation of function.

The Veteran currently is assigned a 10 percent rating for his 
left knee disability under Diagnostic Code 5010, which 
provides for a 10 percent rating when there is arthritis of a 
joint, as well as limitation of motion of that joint, but the 
extent of the limitation of motion of that joint is 
noncompensable under the appropriate diagnostic codes.  For a 
rating in excess of 10 percent for a knee disability under 
Diagnostic Code 5010, arthritis of the knee will be rated on 
the bases of the extent it causes limitation of motion in the 
knee - on flexion under Diagnostic Code 5260 and on extension 
under Diagnostic Code 5261.  See 38 C.F.R. §§ 5003, 5010 
(2009).

The Board notes that the VA examinations in January 2008 and 
August 2009 revealed the Veteran to have full extension (to 
zero degrees) of the left knee.  Consequently, he does not 
meet the criteria for a compensable rating under Diagnostic 
Code 5261 for limitation of extension of the knee.  
Diagnostic Code 5261 requires extension limited to 10 degrees 
for a 10 percent evaluation and extension limited to 15 
degrees for a 20 percent evaluation.

Additionally the June 2007 private examination report showed 
left knee flexion to 120 degrees, the January 2008 VA 
examination showed flexion to 115 degrees, and the August 
2009 VA examination report showed flexion to 135 degrees.  
Consequently, the Veteran does not meet the criteria for a 
compensable rating under Diagnostic Code 5260 for limitation 
of flexion of the left knee.  Diagnostic Code 5260 requires 
flexion limited to 45 degrees for a 10 percent evaluation and 
flexion limited to 30 degrees for a 20 percent evaluation.

Although the August 2009 VA examiner noted that the Veteran 
had pain from 0 to 10 degrees of extension and from 45 to 135 
degrees of flexion, he stated that there was no significant 
change in motion or pain with repetition of motion.  He 
further said that he was unable to make a determination of 
any additional limitation of motion due to repetition.  
Consequently, the Veteran has not met the criteria for even a 
compensable rating under either Diagnostic Code 5260 or 5261 
when these factors are taken into consideration.  See 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board also finds that the Veteran is not entitled to a 
separate compensable rating for his left knee due to 
instability of the left knee.  Under Diagnostic Code 5257, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation and moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating.  38 C.F.R. 
Part 4, Diagnostic Code 5257.  The Board recognizes that the 
Veteran reported at his March 2010 hearing that his left knee 
is unstable and that laxity was noted on the June 2007 
private examination report.  The Board, however, finds that 
the VA examination reports are more probative than the 
Veteran's testimony and the June 2007 examination report.  
The VA examination reports are much more thorough than the 
June 2007 private examination report.  The June 2007 private 
examiner did not state how he determined that the Veteran had 
laxity of the knee.  The VA examination reports reveal that 
each time the Veteran's left knee joint was tested for 
instability with a variety of tests, all these tests were 
negative to instability.  The medical tests performed by the 
two different VA physicians specifically for the 
determination of laxity/instability were all negative.  
Consequently, the Board finds that the most probative medical 
evidence has indicated that the Veteran has no laxity or 
instability of the left knee.  Accordingly, a separate 
compensable rating under Diagnostic Code 5257 is not 
warranted for his left knee disability.

Because the Veteran has not met the criteria for a separate 
compensable rating for his left knee disability, and has not 
met the criteria for a rating in excess of 10 percent under 
any applicable diagnostic code, at any time during the time 
frame under consideration, an increased rating for 
degenerative joint disease of the left knee is not warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Extraschedular Consideration

The Board notes that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The Court has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry, the responsibility for which may be shared among the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Thun v. Peake, 
22 Vet. App. 111.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This means that initially there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization"). 

In this case there has not been shown to have been any 
hospitalizations due to the Veteran's low back or left knee 
disabilities.  The Veteran does assert that the June 2007 
private doctor opined that the Veteran is unemployable due to 
his lumbar spine and left knee disabilities.  The Board, 
however, finds that when each disability is considered 
individually, the medical evidence fails to show anything 
unique or unusual about the Veteran's back and knee 
disabilities that would render the schedular criteria 
inadequate.  The Veteran's primary back and left knee 
symptoms include pain and slight limitation of motion, both 
of which are specifically accounted for in the rating 
criteria.  Accordingly, extraschedular ratings are not 
warranted.



ORDER

A rating in excess of 10 percent for lumbar strain is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.




REMAND

The Veteran asserts that he is entitled to TDIU on an 
extraschedular basis.  He points out the he was found to be 
unemployable by the Social Security Administration primarily 
because of his service-connected back and left knee 
disabilities.  Furthermore he has submitted a June 2007 
opinion from a private physician that the Veteran is 
unemployable due to his service-connected back and left knee 
disabilities.

The Board thus finds that there is evidence to support a 
finding that the Veteran meets the requirements for a TDIU on 
an extra-schedular basis.  38 C.F.R. § 4.16(b); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

To date, the RO has not referred the Veteran's claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis.  Because the medical evidence 
suggests that the Veteran's service-connected disabilities 
preclude him from obtaining or maintaining substantially 
gainful employment given his educational and vocational 
background, the claim must be referred to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for consideration of a TDIU on an extra-schedular 
basis.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension 
Service for extraschedular consideration.  
38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case, and allow the appropriate time 
for response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


